Case 9:18-cv-80176-BB Document 268-9 Entered on FLSD Docket 08/16/2019 Page 1 of 1

From: Dave Kleiman.

Te: Graig S Wright

Subject: Requested attached.

Date: Tuesday, 02 April 2013 19:17:09 PM
Attachments:

Importance: High

 

----- BEGIN PGP SIGNED MESSAGE-----
Hash: SHAI

Hello good Sir,

T cannot do much right now, but [ will accept a role as director of Coin-Exch as we discussed. The contracts are
done and we will use capital I have access to here. 4€©@4€©1 will leave any dealings for the automation and
banking software with you for the time being. I hope to see you in May/June as we discussed. It is good that you
have engaged an accountant. Make sure Mr Wilson is on top of it all.

Respectfully,
Dave

Version: GnuPG v2

iQGcBAEBABAGBOJUSEY3A AoJERDaDrLiRet7KO8M A] BeaepkfUuhn2hRthD8rdo4
of tER Ho] gxS8le | GbURaOiUDIB+60pK Lb] XKabEzPBHiwvcAmZv8sjh) rtevGkoAz
VuAhemwRTRtZ0+leé6kwzCy n9XK QJ 2B] lim 1 ffrTalswespBDCiGGxe lOEIKZT+GZ
W3jvap7 AodSkevl gnwP] t+ KOsINgCoSduV+cedkN 1/MZbLVhiWIZRVOE6DS+DK Poe
fl3cgt+uffODdR4bzV+P 1 YbyUNusSoMrEK Hn BZ+RZ4A XM jD6cSI76ZCISCLEGIIRAS
ObaXvB2dZPrB8yV qGxR29qVJtE7t7 D63ucuneY gynSGoComykyi7 OLGx8p1oQgl4
ZXQEM3eRMho6glu76dEfeR+hyb4/jsX WL8mijUkxXaw9 LGcPeTlOrBGcW XhcqdqgfHh
IX/pI+TSEmthzqgY¥LGLimbK fbBOK ZerUbPE/GdH]Sz7IGFTacHl?Y Rwt+C375iW qoYU
Gvb5thiaY MrZR9CxVt7 Km Oia/loth 5ikz8LEsOae6Rg==

=A7Lr

-----END PGP SIGNATURE-----

Dave Kleiman - htte//Awus,ComputerF orensiekxaminer com - biipvAmwny Digital orensick pert corm
4371 Northlake Blvd #314

Palm Beach Gardens, FL 33410
561.310.8801

DEF_00013188
